ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-341, concluding on the basis of a disciplinary stipulation that CHONG S. KIM of HADDON HEIGHTS, who was admitted to the bar of this State in 1997, should be admonished for violating RPC 1.15(a)(failure to hold property of clients or third persons separate from lawyer’s own property), Rule 1:21— 6(a)(l)(failure to maintain client or third party funds in a separate account), Rule l:21-6(a)(2)(failure to maintain attorney business account) and RPC 1.15 and Rule 1:21-6 (recordkeeping), and good cause appearing;
*460It is ORDERED that CHONG S. KIM is hereby admonished; and it is farther
ORDERED that respondent shall enroll in and complete a course in law office management approved by the Office of Attorney Ethics within one year after the filing date of this Order and shall submit satisfactory proof of completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.